Citation Nr: 1715770	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to January 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board, but subsequently withdrew his request.  See 38 C.F.R. § 20.704(d) (2016).  

This matter was previously remanded in November 2014 for further development which has been completed.  


FINDING OF FACT

The Veteran's service-connected hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been more nearly approximated throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In any event, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was afforded a VA examination to address the nature and severity of his service-connected hypertension.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present     and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is        an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to     the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a July 2010 rating decision, service connection was granted for hypertension,     with a noncompensable evaluation assigned, effective July 8, 2009.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected hypertension. 

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100          or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly  110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id. 

The Board finds that the Veteran's disability picture has more nearly approximated    a 10 percent rating for hypertension throughout the appeal period.  Although the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100, a review of his service treatment records reveal blood pressure readings of 140/100 in December 1980; 150/102 in January 1981; and 150/102 in March 1981.  Further, per his October 1982 separation examination, it was noted that the Veteran was treated for hypertension in Europe.  

Thereafter, the Veteran reported being diagnosed with hypertension in either 2001 or 2002.  Per VA treatment records, the Veteran had a diagnosis of hypertension in April 2001 and was started on 25 mg of Hydrochlorothiazide to take every other day.  Per an April 2009 General Medical VA examination, it was noted that the Veteran's diagnosis was made earlier and that at that time, he had some dizziness occasionally.  It was also reported that his heart rate was quite slow when he was treated with beta-blockers earlier, but this was discontinued and subsequently his heart rate was faster, though still relatively slow.  Further, it was noted that he denied other significant sequelae of his hypertension.  Per March 2010 VA treatment records, hypertension was noted as being elevated.  Since separation   from active duty service, the Veteran has a history of taking the medications Hydrochlorothiazide, Atenolol, Enalapril, and Amlodipine. 

The Veteran underwent a VA examination in connection with his claim in March 2010, and at the time his blood pressure readings were 159/104, 134/93, and 152/97.  Per the November 2014 remand, the Veteran underwent VA examination in November 2015.  During the November 2015 VA examination the Veteran's blood pressure readings were 123/86 in August 2015; 116/76 in September 2015; and 150/96 in November 2015.  The examiner noted that the Veteran had a diagnosis of hypertension in 2000 and that he did not have a history of  a diastolic blood pressure elevation to predominantly over 100.  Further, the examiner noted that the Veteran's treatment plan included taking daily doses of the following: 10 mg of Amlodipine, 5 mg of Enalapril, and 25 mg of Hydrochlorothiazide (1/2 tablet).  

The Board also notes that the Veteran submitted home blood pressure readings, both before and after medication, from November 2015 to December 2015 which were as follows: 

Date
BP Before Medication
BP After Medication
November 2, 2015
160/101
145/96
November 3, 2015
162/100
140/90
November 5, 2015
159/100
145/92
November 8, 2015
161/100
150/100
November 10, 2015
160/102
145/97
November 12, 2015
158/101
150/98
November 14, 2015
160/100
152/100
November 17, 2015
159/102
155/100
November 19, 2015
161/102
150/96
November 22, 2015
160/100
155/100
November 24, 2015
163/101
158/102
November 26, 2015
155/102
150/100
November 28, 2015
161/100
156/99
December 1, 2015
160/101
155/100
December 3, 2015
161/101
158/99
December 5, 2015
160/102
152/100

Although the November 2015 VA examiner indicated that the Veteran did not have     a history of diastolic blood pressure predominantly 100 or more, a review of the Veteran's service treatment records from December 1980 through March 1981    reveal blood pressure readings of 140/100; 150/102; and 150/102. Thus, the medical evidence of record shows a history of diastolic pressure of 100 or more.  Furthermore, the Veteran's hypertension requires continuous medication for treatment beginning since at least his April 2001 diagnosis.  Accordingly, the Board finds that the criteria for an initial 10 percent disability rating have been more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

However, a rating in excess of 10 percent is not warranted because there is          no competent evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal.  As such, the 10 percent rating assigned herein since the effective date of service connection adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.    Id. at 115.  In any event, although there have been complaints of occasional dizziness and headaches, there is no indication of frequent periods of hospitalization nor marked interference with employment due to hypertension shown by the record.  Further, the 2015 VA examiner noted the Veteran's 
hypertension does not impact his ability to work.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran, through his representative, expressly indicated in April 2014 that he wished to withdraw his appeal as to this issue, and the claim was dismissed in the November 2014 Board decision.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's hypertension a rating in excess of 10 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An initial rating of 10 percent for hypertension is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


